DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-13 and 15-20 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 3, 9, 11 and 13 and canceled claims 5 and 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyatt U.S. Patent Application Publication No. 2008/0174105 A1.


With regard to claim 1, and as seen in Figure 5, Hyatt discloses a gimbal joint, comprising:
a monolithic first member (at 65) including a first connection portion (portion at 35), wherein the monolithic first member is configured for connection with a first high temperature fluid duct (wherein monolithic first member 65 is capable of being configured for connection to a fluid duct); and
a monolithic second member (at 60) including a second connection portion (portion at 40) engaged with the first connection portion, wherein the monolithic second member is configured for connection with a second high temperature fluid duct (wherein monolithic second member 60 is capable of being configured for connection to a fluid duct);
wherein the monolithic first member (at 65) and the monolithic second member (at 60) are configured to move relative to each other about a plurality of axes (65 and 60 can move relative to each other about a plurality of axes); and wherein the first connection portion and the second connection portion each includes a curved section, wherein each of the curved section of the first connection portion and the curved section of the second connection portion are substantially u-shaped and directly engaged with one another (curved u-shaped section around 55).

With regard to claim 4, Hyatt discloses wherein at least one of the monolithic first member and the monolithic second member are capable of being formed via additive manufacturing.

Allowable Subject Matter
Claims 3, 9 and 11 are allowed for the reasons previously set forth.

Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 10 and 12, the prior art of record does not teach or suggest wherein the monolithic first member includes a plurality of support members and a support base; and the support base includes an axially- extending aperture that extends through the support base in combination with the gimbal joint of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment of claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679